O P I N I O N
Plaintiff-appellant Ronald S. Gentry, Sr., appeals from the dismissal of his appeal from a decision of the Ohio Industrial Commission that he is not entitled to participate in the Workers' Compensation Fund.  Gentry contends that the decision of the Industrial Commission is not supported by the facts, and that his employer did not timely appeal from an earlier administrative disposition in his favor.
The trial court dismissed Gentry's appeal on the ground that he failed to file a complaint in support of his appeal within the thirty days required by Ohio Revised Code 4123.512(B).  The Administrator of the Bureau of Workers' Compensation and two defendant-employers had filed motions to dismiss Gentry's administrative appeal, in the trial court, upon the ground that he had not timely filed a complaint in support of his appeal.  Gentry never responded to these motions to dismiss.  Accordingly, we cannot say that the trial court abused its discretion when it granted the motions, and dismissed Gentry's administrative appeal, based upon Gentry's failure to file a timely complaint in support of his administrative appeal.
Because the trial court dismissed Gentry's administrative appeal upon the ground that it was not supported by a timely complaint, the trial court was not required to consider either of the issues that Gentry is attempting to raise in this court.  The trial court was not required to determine whether the decision of the Industrial Commission was supported by the facts, and it was not required to determine whether the Industrial Commission should, as a matter of law, have considered one or more of Gentry's employers to have been in default for failure to have perfected a timely appeal from an earlier administrative decision in Gentry's favor.
Gentry has appeared pro se in his appeal in this court.  His brief, which consists of four paragraphs, does not contain assignments of error, as required by App.R. 16. Nevertheless, we are proceeding to consideration of Gentry's appeal on the merits. We find no error in the decision of the trial court dismissing his administrative appeal. Accordingly, the judgment of the trial court is Affirmed.
GRADY, P.J., and YOUNG, J., concur.
Copies mailed to:
Ronald S. Gentry, Sr.
Karen L. Killian
Jeffrey D. Snyder
Nicholas E. Davis, Jr.
James J. Hughes, III
Hon. John Kessler